Case 1:18-cv-00155-SOM-WRP Document 450 Filed 04/22/21 Page 1 of 3     PageID #:
                                 10376



 David R. Johanson       (pro hac vice)
 Douglas A. Rubel        (pro hac vice)
 HAWKINS PARNELL & YOUNG, LLP
 1776 Second Street
 Napa, California 94559
 Telephone: (707) 299-2470
 Facsimile: (707) 581-1704
 Email: djohanson@hpylaw.com

 William M. Harstad       (8942)
 CARLSMITH BALL LLP
 1001 Bishop Street, Suite 2100
 Honolulu, HI 96813
 Telephone: (808) 523-2500
 Facsimile: (808) 523-0842
 Email: wharstad@carlsmith.com

 Attorneys for Defendants
 BRIAN J. BOWERS and DEXTER C. KUBOTA

                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF HAWAI’I

 MARTIN J. WALSH, Secretary of Labor,     Civil No. 1:18-cv-155-SOM-WRP
 United States Department of Labor,
                                          DECLARATION OF DAVID R. JOHANSON
              Plaintiff,                  IN SUPPORT OF BRIAN J. BOWERS’ AND
                                          DEXTER C. KUBOTA’S MOTION IN
        vs.                               LIMINE NO. 4: MOTION TO EXCLUDE
                                          THE TESTIMONY OF MARCUS PIQUET
 SHARON L. HERITAGE, as successor to
 Nicholas L. Saakvitne, Deceased, et
 al.
              Defendants.



       I, David R. Johanson, declare as follows:
Case 1:18-cv-00155-SOM-WRP Document 450 Filed 04/22/21 Page 2 of 3            PageID #:
                                 10377



       1.       I am an attorney-at-law, duly admitted to practice before this Court,

 pro hac vice. I am a senior partner in the law firm of Hawkins Parnell & Young,

 LLP, and I am lead counsel of record for defendants Brian J. Bowers (“Bowers”)

 and Dexter C. Kubota (“Kubota”) in the above-captioned matter. I am over the age

 of 18 and I could and would competently testify to the matters contained herein if

 so required.

       2.       This declaration is submitted in support of Mr. Bowers’ and Mr.

 Kubota’s Motion in Limine No. 4: Motion to Exclude the Testimony of Marcus

 Piquet.

       3.       The Secretary of Labor (the “Secretary”) conducted a Remote

 Videoconference 30(b)(6) Deposition of Marcus Piquet on September 22, 2020

 (the “Piquet deposition Volume 1”). Attached as Exhibit “1” is a true and correct

 copy of relevant excerpts of the Piquet deposition Volume 1.

       4.       Attached as Exhibit “2” is a true and correct copy of relevant excerpts

 of the Confidential Portion of the Piquet deposition Volume 1.

       5.       The Secretary continued his examination of Piquet as a witness on

 November 20, 2020 (the “Piquet deposition Volume 2”). Attached as Exhibit “3”

 is a true and correct copy of relevant excerpts of the Confidential Portion of the

 Piquet deposition Volume 2.

       6.       Attached as Exhibit “4” is a true and correct copy of Plaintiff’s

                                           -2-
Case 1:18-cv-00155-SOM-WRP Document 450 Filed 04/22/21 Page 3 of 3            PageID #:
                                 10378



 Exhibit 508.

       I declare under penalty of perjury that the foregoing is true and correct.

 Dated: April 22, 2021

                                        /s/ David R. Johanson
                                        David R. Johanson




                                         -3-
